OFFICE   OF   THE   ATTORNEY    GENERAL   OF TEXAS
                                         AUSTIN


GLULDc. MANN
 11-1.. .S”..AL




            klo-mwahleAesa Douc;hty,Jr.
            cauaty Attonsoy
            wnldc GJuaty
            wsltlo, Texas
tbc lu10rin~     rPluatianar

           ma1
                          %z
           ~~              &MO
     %u the err17 lmnths or m3t.    C* &
maLo,8r~dim&sndh%8widewaBtlQhlld-
rQ1 exomtab  ud delivawd pwtitioa detam
rbsrehy the east r/e OS Ut 8 heoeme the
propctqotPrawdimY~&ZWre~          a&u@-
tar of co n Mats (the portloa giral her
b0hgL/do~thetetaareaofmta~2
6rIa3).PmuedlsL4te¶bmo8zulIdtu
redor theproperty, and the?uCollout-
or*oofriee oarrleclher ortloa ai the pry-
P~m~ey~*                  2ofLota      ontbe
                       d uatlon of $a3o,aud
tbQfmatbeyMrslD3ntolB83&heluaiTo#
PrmedbY*     deToRe8~tsueelvndercd
theeaet1/2oiIat3ud          umethPead.laao~
dtb tho result t&t tlmou@ the yore ma6
t&l mat&# inaualTs,   thaaast1/2ofLat3
was oaRled either on the raaderob ml1 or
tba unruulered roll 8t a ralu8tioa a? $mo.

     l'Cho east l/2 of Lot 3, l/tlof the
total arQa# is rortb aonslderobly eoro thau
r/3 of t&b total a~~sedtal~e,     rod there-
naludarof   thepxvpert.7, of the ~intmnU%-
tlon, is not rortll s/e of the amee8sed value.
The west l/2 of Lot  3 lm oeaupled u, and la
the bowstead of the ridor of c. R uafq bo-
aeaeed.

     %Wuedim    il. de Ta~w   has rendaod the
pro rata (l/a) taxes ou the east l/2 of Lot a,
mad claims tbnt abc iloos mot have to ps7 but
r/a of the tax, penalty andintereata~g
for t&e 743ars Xl34 10ZZ8 and l@3& ulieu the
proport   am omed by her father, C. SL aiota.
Tba quostlon tbat baa arlsar Am ubcither or
notthotiuaolloetaraaa       imme 8 fuxmoeipt
to m-nxodis u. de Torrea for the pemrs a93t
mnr, ant-l lo33 on tbo eaat l/2 of Lvt 3 bc-
sq l/c, of t&o total nroa of LAltm 1, 2 and 3,
          qporrplqmcnrtof  l)BOnm    W%cL kQxem#punl&*,
           luulintaMetducrgaiTlstLQtmt    29 ona&.
        The t4wqlor in the Andaut oawhl~oub&yr    2
*upon   thaprinaiploof  l~wumomeod                  &
otti to uwr, 81D fh Ye sat m urfhorlt7for  tbopmrtl~U
paymnt   for   t&     acrimad   tarea.   me   mqram   court   la    aIla
wmbalathiaf’tuWrArtule~aa8t&mxv,comtituuon0i
foxas, awlRwise&Statu~       ArtialeTliE8, vhiah mvldmtltd
the mlmud  -cart      ma&e oalml4IaIplQp~     ahah heoupw-
lalll~themo~      the&m attsohoaoal7 60 en81 mapar8fe
trwtorpamol     oilmd for the tama uwwad mgalmmti&
sdl~oruclquaall7Ulooarar~~r~tbpcpthesDlmt
oftuosaawswdagalnstoMtraat8hi&ham~aqmratol~
aMeus9WshoutOrrerhglQp~tmtaxmQIIow~
        Batrc8utmltthrttumwl-ea~l~udprlncdple
or tuaa.on, -WdlUUlilBQdOthWtlWbh8lS~the
QaprQe cmrt, baa M appl%eattetl     b ywr qw8timb In the
ixuat maw tbe lots or traotm of la& W~4lr~ wrq render-
ad~fheom~iortesfioaiawltQI~ein~sitad
oueea&lotor      $raatlnvalwd uammpmtel~raU.erdad
r&la&   uwl it a.8 t&l* faet uhleh ia detomlMtlTe                  Of the
riCPtoi~eup~toplftheaarntd~uriartoly
lotd~atp~oro~~fop~fbat~e(giruto~
lotm or trnatk
          Thlmdl.atlaetloa wm polntetl out by t&e rmpraae
c o ur t
       in sta t0
               k o r tg Eg
                         c uq
                           0 HJr a tlo
                                     TouLuIld lgt ml,4 s 8.T*
( 2) QIIQo
         Vith
            I l& CfOl1 0r ine;l-8

                 Whe6upmmecourtmostpmperl         held
           in Mohey fr noor, xl2 texde~     2&b h. T.
           ~~tMtthoownerorhi8~~mhobd
              aratel7rW         almlv8xWoi*tprr-
           3 6 Of 1Qd fOr' farntblt, WW QtitlOd t0
           oompel the taxaolloafor   to leeph amdl8-
           mmarewiptfor,       thewixwonanyoaepar-
           oal, sinw t&olierr rttwbea, under the pm-
           sent constitutaRn aad 1mpI against eQ& zot
           wpsratoly value3 xmdaswm~        rer tho
           maauntof tama on tbot lot alone. The
           murtlnenewtrheld      thatthemamerule mp-
           pli43d wllem the ounar cloetod ti trwt two
           pnrocl6 as one for tmcation purpo8a            l
iionornhlo ROW     IKIt@ty, Jr. - I'ye 4




         Upon facts pnrzllclin,c,tbc facto of the instent in-
quiry arvL imolvinf; t&c osseemn~t  and oolloction of t.axce
won anlnberitoQtrnct     or parcel oflam~   rendorcil for tax-
~tl.omhy the anowtoria    wlld~, tbt? court in the docis&on
ncxtnhoT0 citou# TirtuallJ anewere your qnwtion as Polloss:

                 llt cafflOw to d%spow of tba attaok
            on the tax judaaaxt bciore us OS a nullity
            howusonlicauae                anforwd am.lusttwo
               arate lots mr true0 on the* aggrogaxte
            T
            3. ud, thattAerel.smualgintherewld
            of the tax suit nor ol(lD In the uwl3aalto
            of dofaxbutt in em&a plwtlings t41
            thepmrampfion    tbatthefureeloaure~low-
                                                   "pa
            ed a rendition hy Alhort raduig of hot21 lota
            fD8' tSSSt%On a6 OlW* Uo hold that the owner
            oflotor or of an latorwt     therein, or his as-
            *ignf+ who Is Uu8s rwpeaalhl~    fer the
            authorltAestrwt5ng     twopuoels~wq        dl
            never he allowd to suooesefull7 ottac4 on
            th a g
                 tm r a s
                        rlo
                          0w, th elw006mt,nor 6%+3-
            QleaD~WStihES
                   t         for ule eallaotion Of the



         Kklle other cmes could bc cited to the smno effoet,
fc believe tbc f~~gal.ng authority muply supports our ommlln-
rion that the W   collaotir of WeXde Couuty lm not authe~
or required to hsue a~tax redaaptioa cortlfierto to
A. de rprree uponpaymmtortenderbyberof        onl7laoftbe
                                                    p"""
tatsl taq pemltiee   and Interest aocncfng fBr tho ycare YOSG
u’s2    naa 1933 ospinot   lotc   &   2 and Q in   the   ait7   OS wslclth
Cmnty  of Walde, State of Texas, rendered for  taxmtioa in
eolklo for euch period bp bar father, C* R. rat+  sr.

         rtronldng'pu for your helpful oug+stions, und tmet-
izlguuat the foro@llg will eatiafaotorily anmrer your lnquirll,
cc arc

                                             x0ul-ETel-y trul7



                                                                             \      .
                                                                             -?--